Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 12/14/2021.  Claims 1-15 are currently pending within this application.

Claim Rejections
2.	The previous rejections of the claims under 35 USC 103 are withdrawn in response to amendments to the claims filed on 12/14/2021.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 8:  Replace “with the image” with “of the identified audio track with the captured image”
Claim 1, Line 10:  Insert “captured” before “image”
Claim 1, Line 11:  Insert “identified” before “audio”
Claim 2, Line 4:  Insert “identified” before “audio”
Claim 3, Line 4:  Insert “identified” before “audio”
Claim 5, Line 4:  Replace “with the image” with “of the identified audio track with the captured image”
Claim 5, Line 6:  Insert “captured” before “image”
Claim 5, Line 7:  Insert “identified” before “audio”
Claim 6, Line 4:  Insert “identified” before “audio”
Claim 7, Line 3:  Insert “identified” before “audio”
Claim 9, Lines 5-6:  Replace “with the image” with “of the identified audio track with the captured image”
Claim 9, Line 8:  Insert “captured” before “image”
Claim 9, Line 9:  Insert “identified” before “audio”
Claim 10, Line 3:  Insert “identified” before “audio”
Claim 11, Line 4:  Insert “identified” before “audio”
Claim 13, Line 3:  Insert “captured” before both instances of “image”  
Claim 14, Line 3:  Insert “captured” before both instances of “image”
Claim 15, Line 2:  Insert “captured” before both instances of “image”

Allowable Subject Matter
4.	Claims 1-15 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

identifying an audio track playing external to a mobile computing device while the mobile computing device captures an image; storing audio track information of the identified audio track with the captured image; and displaying a user interface element during a subsequent display of the captured image, the user interface element including a notification indicating that the identified audio track was playing while the image was captured”.
  	The cited and considered prior art, specifically those relied upon and cited in conjunction with the previous Office action(s) as well as the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 5, and 9 are allowed.
	Claims 2-4, 6-8, 10-15 are allowed for being dependent upon allowed base claims 1, 5, and 9.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664